Citation Nr: 1026437	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-46 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C.L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1949, and from September 1950 to June 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the RO in Houston, Texas 
that determined that new and material evidence had not been 
submitted to reopen claims for service connection for a neck 
disability and a back disability.  A video conference hearing was 
held before the undersigned Veterans Law Judge in June 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for neck and back disabilities 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The claims for service connection for neck and back 
disabilities were most recently denied in an unappealed RO 
decision dated in October 2004.

2.  Some of the evidence received since the October 2004 final RO 
decision is not cumulative or redundant, and by itself or in 
connection with evidence previously assembled relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the claim 
for service connection for a neck disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence having been submitted, the claim 
for service connection for a back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).


The RO provided the appellant pre-adjudication notice by a letter 
dated in December 2007.

VA has obtained the available service treatment and personnel 
records, assisted the appellant in obtaining evidence, and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

The Board notes that the duty to notify and assist with regard to 
the issue of whether new and material evidence has been received 
has been met to the extent necessary to reopen the claim, such 
that any deficiency in this regard is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), 4 Vet. App. at 392-94; 
Kent, supra.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran's original claims for service connection for neck and 
back disabilities were denied in a January 1999 RO decision.  The 
Veteran did not appeal this decision and it became final.  38 
U.S.C.A. § 7105.

In February 2004, the Veteran filed an application to reopen his 
claims for service connection for neck and back disabilities.  In 
an October 2004 decision, the RO denied service connection for 
neck and back disabilities.  The Veteran was notified of this 
decision by a letter dated in November 2004, and he did not file 
a timely appeal as to this decision.  Thus the October 2004 
decision is final, with the exception that the claim may be 
reopened if new and material evidence has been submitted, and if 
so reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 7105, 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1991).

Regardless of the determination reached by the RO, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless 
of the manner in which the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.

Evidence is "new" if it was not of record at the time of the last 
prior final denial of the claim.  It is "material" if, by itself 
or when considered with previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim. New 
and material evidence must not be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence associated with the file at the time of the prior 
October 2004 RO decision included service treatment records from 
the Veteran's periods of active duty which are negative for neck 
and back injuries, post-service private medical records 
reflecting treatment for neck and back disabilities, and an 
August 2004 letter from a private physician, K.R., MD, to the 
effect that the Veteran's neck and back pain were due to injuries 
received during the Korean War.

The Board notes that the Veteran had two periods of active duty.  
On entrance medical examination in August 1950, prior to his 
service in Korea, the examiner noted that the Veteran had 
moderate dorsal "hyphosis" and moderate dorsal "syphosis."  On 
discharge examination in June 1952, the Veteran's neck and spine 
were listed as normal.  It was noted that the Veteran was treated 
for pneumonia in Korea in 1952.  The reviewing examiner noted 
that the Veteran had no operations or serious injuries.

A private medical record dated in October 1971 reflects that the 
Veteran reported that he injured his dorsal spine at age 14, 
while high jumping in high school.  He said he was told his back 
was cracked, he wore a brace for ten months, and it hurt for one 
and one-half years.  He stated that about 12 years ago, the pain 
became worse.  The examiner indicated that the Veteran had dorsal 
kyphosis.  The examiner noted that an X-ray study showed dorsal 
kyphosis and mild degenerative changes which were probably 
secondary.  The examiner opined that the Veteran's symptoms were 
due to chronic muscle strain secondary to kyphosis.

In 1985, the Veteran was treated for neck complaints after a 
motor vehicle accident one week ago.  The Veteran reported that 
he had a "bad neck" to start out with.  The diagnosis was 
whiplash.  In October 1986, the Veteran reported that he had neck 
problems for several years.  Also of record at the time of the 
October 2004 decision are the Veteran's statements to the effect 
that he was "blown" off a bulldozer by enemy fire, in the Punch 
Bowl area of Korea, in 1951 or 1952.  A November 1986 X-ray study 
of the cervical spine showed that he had undergone a fusion 
procedure in the cervical spine.  An August 1987 X-ray study of 
the chest showed kyphosis of the spine with degenerative changes.

A report of a November 1998 VA examination reflects that the 
Veteran reported that he was hospitalized for two weeks during 
service during the Korean War for pneumonia and "rat fever."  
He also reported that he was blown off a bulldozer, fell over and 
cracked his lower spine, and hurt his neck and ankles, but was 
not hospitalized.  The pertinent diagnosis was history of neck 
injury in Korea, with no documentation.

Additional evidence associated with the claims folder since the 
October 2004 Board decision includes statements and testimony 
from the Veteran to the effect that he fell off a bulldozer in 
Korea after a mortar hit, injuring his neck and back, and also 
had another bulldozer that went over the side of a mountain.  
Additional evidence of record also includes service personnel 
records reflecting that the Veteran was sick during February 
1952.  An April 2008 VA outpatient treatment record reflects that 
the Veteran reported that he was hit by a mortar while in a 
bulldozer in Korea and incurred back pain and a neck injury.  He 
said he did not report his problems until he returned to the 
United States.  Additional evidence also includes a buddy 
statement from M.B. to the effect that he served with the Veteran 
on the front lines in Korea, and both operated bulldozers.  He 
said that he had heard that the Veteran's bulldozer was "hit 
bad" but did not see it happen.

Some of the additional evidence is new in that it has not been 
previously received and material in that it relates to an 
unestablished fact necessary to substantiate the underlying claim 
for service connection; that is, that the Veteran's neck and back 
disabilities may be related to combat-related injuries.  This 
evidence is presumed credible for the purpose of establishing 
whether new and material evidence has been submitted.  See 
Justus, supra.  It thus raises a reasonable possibility of 
substantiating the claims for service connection for neck and 
back injuries, and the claims are reopened.

ORDER

New and material evidence having been received, the claim for 
service connection for a neck disability is reopened; the appeal 
is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for a back disability is reopened; the appeal 
is granted to this extent only.


REMAND

Having found that the claims should be reopened, the Board finds 
that further development is required prior to adjudication of the 
Veteran's claims for service connection for neck and back 
disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, an examination regarding the etiology of the 
Veteran's neck and back disabilities is necessary to decide this 
claim, to include the issue of whether a thoracic spine 
disability preexisted service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Further, ongoing medical records should also be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After signing the appropriate releases, 
the Veteran should be asked to identify any 
private treatment for a neck or back 
disability prior to service (including during 
high school).  

2.  Obtain any pertinent VA or private 
medical records that are not already on file.

3.  Thereafter, schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his neck and back 
disabilities.  The claims folder should be 
made available to the examiner for review in 
conjunction with the examination.

Based on the examination and review of the 
record, the examiner is asked to answer the 
following questions:

(a) Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
neck or back disability, that existed prior 
to his entry onto active duty?

(b) If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated by 
service?

(c) If the answer is no, is it at least as 
likely as not that the current neck and/or 
back disability had its onset in service?

A rationale for all opinions expressed should 
be provided.  If the examiner cannot reach a 
conclusion without resorting to speculation, 
it should be so stated in the examiner's 
report.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should readjudicate the issues on appeal.  If 
any benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


